11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Tim Foote and Keith Cypert,                   * From the 50th District Court
                                                of Knox County,
                                                Trial Court No. 9943

Vs. No. 11-20-00028-CV                        * January 20, 2022

Texcel Exploration, Inc.                      * Opinion by Bailey, C.J.
and Tommy Decker,                               (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Tim Foote and Keith Cypert.